 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
                                                             Case No. 2:19-cv-01294-JAD-CWH
 4 Tinamarie Lisa Lopez,

 5                         Petitioner
               v.                                                 Order Dismissing Action
 6
                                                                          ECF No. 1
 7 State of Nevada,

 8                        Respondents

 9

10            Tinamarie Lisa Lopez 1 brings this habeas action seeking credit toward an earlier release

11 from custody. Because the petition is plagued by multiple procedural defects and it lacks merit

12 on its face, I dismiss this case.

13                                               Background

14            On August 29, 2018, under a guilty plea agreement, Lopez was convicted in the state

15 district court of one count of conspiracy to commit robbery and one count of robbery with the

16 use of a deadly weapon.2 On February 20, 2019, Lopez filed in the state district court a habeas

17 corpus petition that challenged the computation of time.3 The state district court denied the

18 petition on June 27, 2019, and served a notice of entry of order on July 1, 2019.4 The online

19
     1
         The court’s docket incorrectly spells petitioner’s name as “Timmarie Lisa Lopez.”
20   2
     State v. Lopez, Case No. C-18-330472-1.
21 https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0           (report generated August
   5, 2019). For this case and other cases of the Eighth Judicial District Court of the State of
22 Nevada, the case number needs to be entered exactly on the search line. Petitioner’s name in the
   criminal case was spelled as “Tina Marie Lopez.”
23 3 Lopez v. Neven, Case No. A-19-789651-W.
     4
         ECF No. 1 at 17–18.
 1 docket of the state district court shows that the notice was re-served on July 24, 2019. Lopez has

 2 not filed an appeal.

 3            On April 15, 2019, while the state habeas petition was still pending, Lopez filed a federal

 4 habeas petition under 28 U.S.C. § 2254. 5 This court denied that federal petition (Lopez I) a week

 5 later for two reasons: (1) on its face, the petition lacked merit because petitioner was claiming

 6 that the state courts misapplied state law, and that claim is not cognizable in federal habeas

 7 corpus; and (2) Lopez had not yet exhausted her state-court remedies because her state petition

 8 still was pending. On July 26, 2019, this court received Lopez’s current habeas corpus petition.6

 9                                                Discussion

10 A.         Incorrect Respondent

11            Lopez incorrectly has named as respondent the State of Nevada. The correct respondent

12 is the warden of the prison where Lopez is held. 7

13 B.         Second or Successive Petition

14            In Lopez I, Lopez presented a claim that the Nevada Department of Corrections was

15 misapplying state law to restrict her from earning statutory good-time credits. The court held

16 that the petition lacked merit on its face because “[f]ederal habeas relief is not available ‘to

17 reexamine state-court determinations on state-law questions.’” 8 Because the court denied Lopez

18 I on its merits, the current federal habeas corpus petition is a second or successive petition.

19 Lopez was required to first obtain authorization from the court of appeals before she could file

20

21   5
         Lopez v. State, Case No. 2:19-cv-00657-KJD-VCF.
     6
22       ECF No. 1.
     7
         Rule 2(a), Rules Governing Section 2254 Cases in the United States District Courts.
23   8
         Lopez I, ECF No. 3 at 2 (quoting Estelle v. McGuire, 502 U.S. 62, 67–68 (1991)).


                                                       2
 1 another petition challenging the validity of her custody under the same judgment of conviction.9

 2 Because Lopez has not obtained authorization from the court of appeals, I dismiss this action.

 3 C.          Alternatively, the petition lacks merit because it is a state-law-violation claim.

 4             Petitioner claims that she is not receiving statutory good-time credit toward the minimum

 5 term of her sentence and eligibility for parole under Nev. Rev. Stat. § 209.4465(7)(b). Nevada’s

 6 parole system does not create any liberty interests protected by the United States Constitution.10

 7 As the court noted in Lopez I, this is purely a question of state law. This court cannot reexamine

 8 state-court decisions on state-law questions. 11

 9 D.          Alternatively, the petition lacks merit even if the court addresses state law.

10             Petitioner was convicted of one count of conspiracy to commit robbery12 and one count

11 of robbery with the use of a deadly weapon,13 both category B felonies. Credits earned toward

12 an earlier release do not apply to the minimum term and parole eligibility of a person convicted

13 of a category B felony. 14 Even if Lopez presented a claim of a federal constitutional violation,

14 that claim is meritless because the law is being applied correctly.

15                                                Conclusion

16             IT THEREFORE IS ORDERED that the Clerk of Court is directed to correct the name of

17 petitioner to “Tinamarie Lisa Lopez”;

18

19   9
     28 U.S.C. § 2244(b)(3). Additionally, the claim that Lopez presents in the current petition is
   the same claim that she presented in Lopez I. That claim thus is subject to dismissal. 28 U.S.C.
20 § 2244(b)(1).
     10
21        Moor v. Palmer, 603 F.3d 658, 662–63 (9th Cir. 2010).
     11
          McGuire, 502 U.S. at 67–68.
22   12
          Nev. Rev. Stat. § 199.480(1).
23   13
          Nev. Rev. Stat. § 200.380(2).
     14
          Nev. Rev. Stat. § 209.4465(8)(d)

                                                       3
1        IT FURTHER IS ORDERED that this action is DISMISSED as an unauthorized second

2 or successive petition. The Clerk of Court is directed to ENTER JUDGMENT accordingly and

3 CLOSE THIS CASE.

4        And, finally, because reasonable jurists would not find this determination to be debatable

5 or wrong, IT IS FURTHER ORDERED that a certificate of appealability will not issue.

6        Dated: September 9, 2019

7                                                         _________________________________
                                                                 ____
                                                                    ___________________    _ __
                                                          U.S. District
                                                                  trictt Judge
                                                                         Juddgge Jennifer
                                                                         Ju           iferr A.
                                                                                 Jennnif    A. Dorsey
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 4
